      Case 2:18-cv-00063-DJH Document 118 Filed 10/15/18 Page 1 of 2



 1 Jaburg & Wilk, P.C.
   3200 N. Central Avenue, 20th Floor
 2 Phoenix, AZ 85012
   602.248.1000
 3
   Kraig J. Marton (003816)
 4 kjm@jaburgwilk.com
   Jeffrey A. Silence (029143)
 5 jxs@jaburgwilk.com
 6 Attorneys for Plaintiff Thacker
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                   FOR THE DISTRICT OF ARIZONA
10    Jeremy Thacker,
                                                    Case No. 2:18-cv-00063-DJH
11                      Plaintiff,
                                                    NOTICE OF SERVICE OF
12    v.                                            PLAINTIFF’S SEVENTH
                                                    SUPPLEMENTAL DISCLOSURE
13    GPS Insight, LLC; Robert Donat,               STATEMENT
      individually,,
14                                                  (Assigned to Honorable Diana J.
                        Defendants.                 Humetewa)
15
16
17
              Plaintiff here gives notice, pursuant to General Order 17-08, of service upon
18
     Defendants of Plaintiff’s Seventh Supplemental Disclosure Statement by email on
19
     October 15, 2018.
20
21            DATED this 15th day of October, 2018.
22
                                              Jaburg & Wilk, P.C.
23
                                              s/ Jeffrey A. Silence
24                                            Kraig J. Marton
                                              Jeffrey A. Silence
25                                            3200 N. Central Avenue, 20th Floor
                                              Phoenix, AZ 85012
26                                            Attorneys for Plaintiff Thacker
27
28



     20071-20071-00001\JXS\KMR\3278733.1
      Case 2:18-cv-00063-DJH Document 118 Filed 10/15/18 Page 2 of 2



 1
 2                                Certificate of Service
 3
   ORIGINAL of the forgoing emailed
 4 this 15th day of October, 2018 to:
 5 Carrie M. Francis
   Stefan M. Palys
 6 Michael A. Vincent
   Stinson Leonard Street, LLP
 7 1850 North Central Avenue, Suite 2100
   Phoenix, Arizona 85004-4584
 8 Carrie.francis@stinson.com
   Stefan.palys@stinson.com
 9 Michael.vincent@stinson.com
   Attorneys for Defendants GPS Insight, LLC
10
   Timothy B. O’Connor
11 Schneider & Onofry, PC
   365 East Coronado Road
12 Phoenix, Arizona 85004
   toconnor@soarizonalaw.com
13 Attorneys for Defendant Donat
14
     /s/ Kim Rogers
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
